                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

F&C BERKLEY PARK KC, LLC,                      )
                                               )
                       Plaintiff,              )
                                               )
vs.                                            )      Case No. 19-00787-CV-W-GAF
                                               )
MW BUILDERS, INC.,                             )
                                               )
                       Defendant.              )

              ORDER SETTING DEADLINE FOR FILING OF PROPOSED
              SCHEDULING ORDER AND FOR RULE 26(f) CONFERENCE

       A proposed scheduling order/discovery plan (“Proposed Plan”) shall be filed on or before

January 16, 2020. The Proposed Plan shall comply with Local Rule 16.1(f) and shall also state

whether the case will be tried to the Court or to a jury and the anticipated length of the trial. The

proposed trial date shall not be sooner than 120 days after the deadline established for filing of

dispositive motions. In accordance with Local Rule 16.1(d), Plaintiff shall take the lead in

preparing the Proposed Plan.

       The Rule 26(f) conference shall take place on or before January 6, 2020. Counsel are

reminded that Rule 26(a)(1) disclosures must be completed within fourteen (14) days after the

Rule 26(f) conference. During the Rule 26(f) conference, the parties shall discuss the nature and

bases of their claims and defenses and shall discuss the possibilities for a prompt settlement of

the case.

       Within fifteen (15) days of this Order, each non-governmental corporate party must file a

statement identifying all parent companies, subsidiaries (except wholly owned subsidiaries) and

affiliates that have issued shares to the public.




            Case 4:19-cv-00787-GAF Document 6 Filed 12/02/19 Page 1 of 2
       Counsel are advised that the Court does not require courtesy copies of motions and

other filings. Unless specifically requested by the Court or the Court’s staff, counsel should

refrain from supplying courtesy copies of material that is to be filed.

       Counsel are also advised that rulings on non-dispositive motions will be expedited if a

proposed order is presented.

       When discovery commences in this case, see Rule 26(d) and Local Rule 26.1(b), counsel

are reminded that:

       1. The number and form of interrogatories and the number of depositions are governed

by Rules 30, 31, and 33.

       2. The procedure for resolving discovery disputes is governed by Local Rule 37.1.

       3. The form of answers to certain discovery requests and the disclosures required by

Rule 26 are provided in Local Rule 26.2.

       4. The filing of motions does not postpone discovery. See Local Rule 26.1(b).

       In cases assigned to the Court’s Mediation and Assessment Program (“MAP”), please

note that the MAP General Order requires that parties assigned to the outside mediator category

file the designation of mediator within fourteen (14) days after the Rule 26 meeting and mediate

the case within seventy-five (75) days of the Rule 26 meeting.

       IT IS SO ORDERED.

                                                    s/ Gary A. Fenner
                                                    GARY A. FENNER, JUDGE
                                                    UNITED STATES DISTRICT COURT

DATED: December 2, 2019



                                                2




          Case 4:19-cv-00787-GAF Document 6 Filed 12/02/19 Page 2 of 2
